Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 1 of 17 PageID #: 2215



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



THE HILLMAN GROUP, INC.,                               Case No. 2:20-cv-00070-JRG

               Plaintiff,

v.

KEYME, LLC,

               Defendant.


                                    PROTECTIVE ORDER
       WHEREAS,        Plaintiff   The   Hillman   Group,    Inc.   (“Hillman”)    and   Defendant

KeyMe, LLC (“KeyMe”), hereafter referred to as “the Parties,” believe that certain information that

is or will be encompassed by discovery demands by the Parties involves the production or

disclosure of trade secrets, confidential business information, or other proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

       any document, information or material that constitutes or includes, in whole or in part,

       confidential or proprietary information or trade secrets of the Party or a Third Party to whom

       the Party reasonably believes it owes an obligation of confidentiality with respect to such

       document, information or material (“Protected Material”). Protected Material shall be

       designated by the Party producing it by affixing a legend or stamp on such document,

       information or material as follows: “CONFIDENTIAL.” The word “CONFIDENTIAL”
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 2 of 17 PageID #: 2216



      shall be placed clearly on each page of the Protected Material (except deposition and hearing

      transcripts) for which such protection is sought. For deposition and hearing transcripts, the

      word “CONFIDENTIAL” shall be placed on the cover page of the transcript (if not already

      present on the cover page of the transcript when received from the court reporter) by each

      attorney receiving a copy of the transcript after that attorney receives notice of the

      designation of some or all of that transcript as “CONFIDENTIAL.”

2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

      Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

      shall receive the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES

      ONLY” under this Order, unless and until such document is redesignated to have a different

      classification under this Order.

3.    With respect to documents, information or material designated “CONFIDENTIAL,

      “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the provisions herein and

      unless otherwise stated, this Order governs, without limitation: (a) all documents,

      electronically stored information, and/or things as defined by the Federal Rules of Civil

      Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits

      or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

      and other court filings; (d) affidavits; and (e) stipulations.     All copies, reproductions,

      extracts, digests and complete or partial summaries prepared from any DESIGNATED




1
  The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES
ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
collectively.


                                                 2
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 3 of 17 PageID #: 2217



      MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such

      under this Order.

4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

      ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)

      may be made at any time.          Inadvertent or unintentional production of documents,

      information or material that has not been designated as DESIGNATED MATERIAL shall

      not be deemed a waiver in whole or in part of a claim for confidential treatment. Any party

      that inadvertently or unintentionally produces Protected Material without designating it as

      DESIGNATED MATERIAL may request destruction of that Protected Material by notifying

      the recipient(s), as soon as reasonably possible after the producing Party becomes aware of

      the inadvertent or unintentional disclosure, and providing replacement Protected Material

      that is properly designated. The recipient(s) shall then destroy all copies of the inadvertently

      or unintentionally produced Protected Materials and any documents, information or material

      derived from or based thereon.

5.    “CONFIDENTIAL” documents, information and material may be disclosed only to the

      following persons, except upon receipt of the prior written consent of the designating party,

      upon order of the Court, or as set forth in paragraph 12 herein:

      (a)    outside counsel of record in this Action for the Parties;

      (b)    employees of such counsel assigned to and reasonably necessary to assist such
             counsel in the litigation of this Action;

      (c)    up to and including three (3) designated representatives of each of the Parties to the
             extent reasonably necessary for the litigation of this Action and who have signed
             the Undertaking attached as Appendix A hereto, except that either party may in
             good faith request the other party’s consent to designate one or more additional
             representatives, the other party shall not unreasonably withhold such consent, and
             the requesting party may seek leave of Court to designate such additional
             representative(s) if the requesting party believes the other party has unreasonably



                                                 3
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 4 of 17 PageID #: 2218



               withheld such consent;

       (d)     outside consultants or experts (i.e., not existing employees or affiliates of a Party or
               an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
               such consultants or experts are not presently employed by the Parties hereto for
               purposes other than this Action;2 (2) before access is given, the consultant or expert
               has completed the Undertaking attached as Appendix A hereto and the same is
               served upon the producing Party with a current curriculum vitae of the consultant or
               expert at least ten (10) calendar days before access to the Protected Material is to
               be given to that consultant or expert to object to and notify the receiving Party in
               writing that it objects to disclosure of Protected Material to the consultant or expert.
               The Parties agree to promptly confer and use good faith to resolve any such
               objection. If the Parties are unable to resolve any objection, the objecting Party
               may file a motion with the Court within fifteen (15) calendar days of the notice, or
               within such other time as the Parties may agree, seeking a protective order with
               respect to the proposed disclosure. The objecting Party shall have the burden of
               proving the need for a protective order. No disclosure shall occur until all such
               objections are resolved by agreement or Court order;

       (e)     independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services, and
               photocopy, document imaging, and database services retained by counsel and
               reasonably necessary to assist counsel with the litigation of this Action;

       (f)     the Court, its technical advisor (if one is appointed), and its personnel;

       (g)     any mediator who is assigned to hear this matter, and his or her staff, subject to
               their agreement to maintain confidentiality to the same degree as required by this
               Protective Order; and

       (h)     any person who is identified as an author or recipient, including receipt by copy,
               of the document, information, or material therein, or otherwise appears from the
               face of the designated material to be a person who has previously seen or had
               access to the designated material.



6.     A Party shall designate documents, information or material as “CONFIDENTIAL” only



2
  To be clear, this statement is not intended to prohibit any outside consultants or experts who are
retained on behalf of the Party for other litigations or for any proceedings before the United
States Patent and Trademark Office (“USPTO”), including any Inter Partes Review (“IPR”),
Post-Grant Review (“PGR”), and Covered Business Method (“CBM”) Review before the Patent
Trial and Appeal Board (“PTAB”) from acting as an outside consultant or expert in this Action.


                                                  4
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 5 of 17 PageID #: 2219



      upon a good faith belief that the documents, information or material contains confidential

      or proprietary information or trade secrets of the Party or a Third Party to whom the Party

      reasonably believes it owes an obligation of confidentiality with respect to such documents,

      information or material.

7.    Documents, information or material produced pursuant to any discovery request in this

      Action, including but not limited to Protected Material designated as DESIGNATED

      MATERIAL, shall be used by the Parties only in the litigation of this Action, or to the

      extent otherwise agreed to by the Parties and ordered by the Court in this Action (see, e.g.,

      the June 2, 2020 Discovery Order, D.I. 46); or to the extent otherwise agreed to by the

      Parties and ordered by the Court in The Hillman Group, Inc. v. KeyMe, LLC, No. 2:19-cv-

      209 (E.D. Tex.); or to the extent otherwise agreed to by the Parties and ordered by the

      Court in KeyMe, LLC v. The Hillman Group, Inc., 1:19-cv-01539 (D. Del.) (“the Delaware

      case”) and shall not be used for any other purpose. Any person or entity who obtains access

      to DESIGNATED MATERIAL or the contents thereof pursuant to this Order shall not

      make any copies, duplicates, extracts, summaries or descriptions of such DESIGNATED

      MATERIAL or any portion thereof except as may be reasonably necessary in the litigation

      of this Action. Any such copies, duplicates, extracts, summaries or descriptions shall be

      classified DESIGNATED MATERIALS and subject to all of the terms and conditions of

      this Order.

8.    To the extent a producing Party believes that certain Protected Material qualifying to be

      designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

      limitation, the producing Party may designate such Protected Material “RESTRICTED --

      ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes computer




                                               5
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 6 of 17 PageID #: 2220



       source code and/or live data (that is, data as it exists residing in a database or databases)

       (“Source Code Material”), the producing Party may designate such Protected Material as

       “RESTRICTED CONFIDENTIAL SOURCE CODE.”

9.     For Protected Material designated RESTRICTED -- ATTORNEYS’ EYES ONLY, access

       to, and disclosure of, such Protected Material shall be limited to individuals listed in

       paragraphs 5(a-b) and (d-h).

10.    For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

       the following additional restrictions apply:3

       (a)     Access to a Party’s Source Code Material shall be provided only on “stand-alone”
               computer(s) (that is, the computer may not be linked to any network, including a
               local area network (“LAN”), an intranet or the Internet). The stand-alone
               computer(s) may be connected to (i) a printer, or (ii) a device capable of
               temporarily storing electronic copies solely for the limited purposes permitted
               pursuant to paragraphs 10 (h and k) below. Additionally, except as provided in
               paragraph 10(k) below, the stand-alone computer(s) may only be located at the
               offices of the producing Party’s outside counsel;

       (b)     The receiving Party shall make reasonable efforts to restrict its requests for such
               access to the stand-alone computer(s) to normal business hours, which for purposes
               of this paragraph shall be 8:00 a.m. through 6:00 p.m. However, upon reasonable
               notice from the receiving party, the producing Party shall make reasonable efforts to
               accommodate the receiving Party’s request for access to the stand-alone computer(s)
               outside of normal business hours. The Parties agree to cooperate in good faith such
               that maintaining the producing Party’s Source Code Material at the offices of its
               outside counsel shall not unreasonably hinder the receiving Party’s ability to
               efficiently and effectively conduct the prosecution or defense of this Action. Prior
               to the first inspection of any Source Code Material, the Receiving Party shall
               provide ten (10) business days’ notice. After that, the Producing Party may not

3
 The Parties agree that pursuant to paragraphs 18-20 of the Court’s April 20, 2020 Standing
Order Regarding Pretrial Procedures in Civil Cases Assigned to Chief District Judge Rodney
Gilstrap During the Present COVID-19 Pandemic (“COVID-19 Order”), the additional
restrictions set forth in paragraphs 10 (a)-(l) of this Order may be modified or suspended subject
to the agreement of the Parties and/or order of this Court to the extent reasonably necessary
during the COVID-19 pandemic, such as because in-person review is not reasonably available.
Pursuant to paragraph 20 of the COVID-19 Order, “[t]he Court emphasizes that the use of such
temporary code-review procedures during the pandemic will not be citable as evidence of
appropriate code-review procedures after the pandemic.”


                                                 6
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 7 of 17 PageID #: 2221



               refuse access to the source code if the Receiving Party requests access during
               normal business hours and provide seventy-two (72) hours’ notice beforehand. For
               avoidance of doubt, source code for each Accused Instrumentality will be deemed
               to have been “produced” for purposes of Paragraph 3(a)(i) of the Discovery Order
               in this litigation (D.I. 46) at the conclusion of the ten business days’ notice period
               set forth in this paragraph;

       (c)     The producing Party shall provide the receiving Party with information explaining
               how to start, log on to, and operate the stand-alone computer(s) in order to access the
               produced Source Code Material on the stand-alone computer(s);

       (d)     The producing Party will produce Source Code Material in computer searchable
               format on the stand-alone computer(s) as described above;

       (e)     Access to Protected Material designated RESTRICTED CONFIDENTIAL -
               SOURCE CODE shall be limited to outside counsel and up to three (3) outside
               consultants or experts4 (i.e., not existing employees or affiliates of a Party or an
               affiliate of a Party) retained for the purpose of this litigation and approved to access
               such Protected Materials pursuant to paragraph 5(e) above. A receiving Party may
               include excerpts of Source Code Material in a pleading, exhibit, expert report,
               discovery document, deposition transcript, other Court document, provided that the
               Source Code Documents are appropriately marked under this Order, restricted to
               those who are entitled to have access to them as specified herein, and, if filed with
               the Court, filed under seal in accordance with the Court’s rules, procedures and
               orders;

       (f)     During its review, the Receiving Party shall not copy, remove, or otherwise transfer
               any portion of the Source Code Material onto any recordable media or recordable
               device. The Receiving Party is prohibited from bringing outside electronic devices,
               including but not limited to laptops, thumb drives, hard drives, tape drives,
               modems, modem cards, floppy drives, zip drives, cellular telephones, smartphones,
               personal digital assistants (PDAs), Blackberries, iPhones, cameras, voice
               recorders, Dictaphones, telephone jacks or any other hardware devices inside the
               room containing the stand-alone computer.

       (g)     To the extent portions of Source Code Material are quoted in a Source Code
               Document, either (1) the entire Source Code Document will be stamped and treated
               as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages
               containing quoted Source Code Material will be separately stamped and treated
               as RESTRICTED CONFIDENTIAL SOURCE CODE;

4
 For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
consultant’s or expert’s direct reports and other support personnel, such that the disclosure to a
consultant or expert who employs others within his or her firm to help in his or her analysis shall
count as a disclosure to a single consultant or expert.


                                                  7
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 8 of 17 PageID #: 2222




      (h)   Except as set forth in paragraph 10(l) below, no electronic copies of Source Code
            Material shall be made without prior written consent of the producing Party, except
            as necessary to create documents which, pursuant to the Court’s rules, procedures
            and order, must be filed or served electronically;

      (i)   Except as set out herein, no person shall copy, e-mail, transmit, upload, download,
            print, photograph, or otherwise duplicate any portion of the designated Source
            Code Material. The Receiving Party may print portions of the Source Code
            Material but shall not request paper copies for the purpose of reviewing Source
            Code Material in the first instance. In no event may the Receiving Party print more
            than 40 consecutive pages (printed on standard US 8 ½” x 11” paper with 1”
            margins, double-spaced Times New Roman font, heretofore “Standard Pages”). If
            the Receiving Party prints more than forty (40) pages of a continuous block of
            Source Code, the Producing Party is entitled to object to the production of the pages
            subsequent to the fortieth (40th) page. The Receiving Party shall bear the burden
            to show why it should requires production of the requested pages. If the Producing
            Party objects to Source Code printed by the Receiving Party, that objection must
            be made within five (5) business days of printing and the parties must confer within
            seven (7) days of printing. After meeting and conferring, the Receiving Party shall
            be entitled to seek relief from the Court within twelve (12) business days of
            printing. If the volume and category of materials sought to be printed indicates
            that the Receiving Party is not printing Source Code within reasonable limits, the
            Producing Party is entitled to object on that basis. If an agreement cannot be
            reached the Receiving Party may seek relief from the Court. Upon the Receiving
            Party’s printing any portions of Source Code Material, such printed pages shall be
            collected by the Producing Party. The Producing Party shall Bates number, copy
            and label “RESTRICTED CONFIDENTIAL SOURCE CODE” any pages printed
            by the Receiving Party, and send them to the Receiving Party within seven (7)
            business days of printing unless objected to.

      (j)   Should such printouts or photocopies be transferred back to electronic media, such
            media shall be labeled “RESTRICTED CONFIDENTIAL SOURCE CODE” and
            shall continue to be treated as such;

      (k)   If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
            photocopies of Source Code Material, the receiving Party shall ensure that such
            outside counsel, consultants, or experts keep the printouts or photocopies in a
            secured locked area in the offices of such outside counsel, consultants, or expert.
            The receiving Party may also temporarily keep the printouts or photocopies at: (i)
            the Court for any proceeding(s) relating to the Source Code Material, for the dates
            associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
            the Source Code Material are taken, for the dates associated with the deposition(s);
            and (iii) any intermediate location reasonably necessary to transport the printouts
            or photocopies (e.g., a hotel prior to a Court proceeding or deposition); and




                                              8
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 9 of 17 PageID #: 2223



      (l)    A producing Party’s Source Code Material may only be transported by the receiving
             Party at the direction of a person authorized under paragraph 10(e) above to another
             person authorized under paragraph 10(e) above, on paper or removable electronic
             media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
             Express or other similarly reliable courier. Source Code Material may not be
             transported or transmitted electronically over a network of any kind, including a
             LAN, an intranet, or the Internet. Source Code Material may only be transported
             electronically for the purpose of Court proceeding(s) or deposition(s) as set forth in
             paragraph 10(j) above and is at all times subject to the transport restrictions set forth
             herein. But, for those purposes only, the Source Code Materials may be loaded onto
             a stand-alone computer.

11.   (a) Any outside counsel representing a Party, and any person associated with a Party and

      permitted to receive the other Party’s Protected Material that is designated RESTRICTED

      -- ATTORNEYS’ EYES ONLY and/or RESTRICTED CONFIDENTIAL SOURCE

      CODE (collectively “HIGHLY SENSITIVE MATERIAL”), who obtains, receives, has

      access to, or otherwise learns, in whole or in part, the other Party’s HIGHLY SENSITIVE

      MATERIAL under this Order shall not prepare, prosecute, supervise, or assist in the

      preparation or prosecution of any patent application pertaining to key identification and

      duplication on behalf of the receiving Party or its acquirer, successor, predecessor, or other

      affiliate during the pendency of this Action and for one year after its conclusion, including

      any appeals. The terms of this provision do not apply to review procedures before the

      Patent Trial and Appeals Board, or reexamination proceedings in the USPTO. To be clear,

      individuals who receive “HIGHLY SENSITIVE MATERIAL” (including outside counsel

      for a Receiving Party) may prepare, prosecute, supervise, or assist in the preparation or

      prosecution of any inter partes review, covered business method review, reexamination or

      other post grant review proceeding before the patent office related to any patent-in-suit

      without any limitation except that, (1) counsel subject to the prosecution bar shall not draft

      or assist in the drafting, directly or indirectly (including drafting or amendment strategy or




                                                9
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 10 of 17 PageID #: 2224



      any substantive discussion concerning such drafting), of any claim or amendment to any

      claim of any patent-in-suit and (2) counsel subject to the prosecution bar shall not reveal

      the opposing Party’s HIGHLY SENSITIVE MATERIAL to any post grant review

      proceeding counsel or agent drafting or assisting in the drafting of any claim or amendment

      to any claim of any patent-in-suit.

      ( b) To ensure compliance with the purpose of this provision, each Party shall create an

      “Ethical Wall” between those persons with access to HIGHLY SENSITIVE MATERIAL

      and any individuals who, on behalf of the Party or its acquirer, successor, predecessor, or

      other affiliate, prepare, prosecute, supervise or assist in the preparation or prosecution of

      any patent application pertaining to the field of invention of the patent-in-suit.

      (c) Should the need arise for an attorney representing a Party in this Action or in the

      Delaware case to communicate DESIGNATED MATERIAL—i.e., litigation materials

      and/or any other information potentially material to the patentability of a claim of a pending

      patent application in the USPTO (or an equivalent foreign agency) to the Party’s patent

      prosecution counsel for purposes of the Party complying with its duty of candor under 37

      C.F.R. § 1.56(a)—the Parties agree to meet and confer in good faith in a timely manner to

      reach agreement on how such a communication may be made.

12.   Nothing in this Order shall require production of documents, information or other material

      that a Party contends is protected from disclosure by the attorney-client privilege, the work

      product doctrine, or other privilege, doctrine, or immunity. If documents, information or

      other material subject to a claim of attorney-client privilege, work product doctrine, or other

      privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

      production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,




                                                10
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 11 of 17 PageID #: 2225



      any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

      produces documents, information or other material it reasonably believes are protected under

      the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

      may obtain the return of such documents, information or other material by promptly

      notifying the recipient(s) and providing a privilege log for the inadvertently or

      unintentionally produced documents, information or other material. The recipient(s) shall

      gather and return all copies of such documents, information or other material to the

      producing Party, except for any pages containing privileged or otherwise protected markings

      by the recipient(s), which pages shall instead be destroyed and certified as such to the

      producing Party. This paragraph further incorporates paragraphs 6 and 12(c)-(f) of the

      Discovery Order in this Action by reference, and is not intended to conflict with or

      otherwise supersede those paragraphs.

13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

      to have access thereto to any person who is not authorized for such access under this Order.

      The Parties are hereby ORDERED to safeguard all such documents, information and

      material to protect against disclosure to any unauthorized persons or entities.

14.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

      the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

      access to the DESIGNATED MATERIAL by virtue of his or her employment with the

      designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

      or copy recipient of such information, (iii) although not identified as an author, addressee,

      or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of




                                                11
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 12 of 17 PageID #: 2226



      business, seen such DESIGNATED MATERIAL, (iv) a current or former officer, director

      or employee of the producing Party or a current or former officer, director or employee of

      a company affiliated with the producing Party; (v) outside counsel for a Party; (vi) an

      independent contractor, consultant, and/or expert retained for the purpose of this

      litigation; (vii) court reporters and videographers; (viii) the Court; or (ix) other persons

      entitled hereunder to access to DESIGNATED MATERIAL. DESIGNATED MATERIAL

      shall not be disclosed to any other persons unless prior authorization is obtained from

      counsel representing the producing Party or from the Court.

15.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any portion

      thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES ONLY,” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the

      deposition or hearing transcript so designated shall be limited in accordance with the terms

      of this Order.   Until expiration of the 30-day period, the entire deposition or hearing

      transcript shall be treated as “RESTRICTED - ATTORNEY’ EYES ONLY,” excepting

      the deponent for purposes of review and signature of the transcript.

16.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing party shall be responsible

      for informing the Clerk of the Court that the filing should be sealed and for placing the

      legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

      caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

      the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

      or an exhibit thereto, discloses or relies on confidential documents, information or material,




                                                12
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 13 of 17 PageID #: 2227



      such confidential portions shall be redacted to the extent necessary and the pleading or

      exhibit filed publicly with the Court.

17.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

      this Action, or from using any information contained in DESIGNATED MATERIAL at

      the trial of this Action, subject to any pretrial order issued by this Court.

18.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to redesignation within ten (10) calendar days of receipt of the written request, the

      requesting Party may apply to the Court for relief. Upon any such application to the Court,

      the burden shall be on the designating Party to show why its classification is proper. Such

      application shall be treated procedurally as a motion to compel pursuant to Federal Rules

      of Civil Procedure 37, subject to the Rule’s provisions relating to sanctions. In making

      such application, the requirements of the Federal Rules of Civil Procedure and the Local

      Rules of the Court shall be met. Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.

19.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that he or she is subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that he or she has received a copy of, has read, and has

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.

20.   To the extent that any discovery is taken of persons who are not Parties to this Action




                                                13
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 14 of 17 PageID #: 2228



      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

21.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” any documents, information or

      other material, in whole or in part, produced or given by such Third Parties. The Third

      Parties shall have ten (10) calendar days after production of such documents, information or

      other materials to make such a designation. Until that time period lapses or until such a

      designation has been made, whichever occurs sooner, all documents, information or other

      material so produced or given shall be treated as “CONFIDENTIAL” in accordance with

      this Order.

22.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

      descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

      into any privileged memoranda of the Parties and materials which have been admitted into

      evidence in this Action), shall at the producing Party’s election either be returned to the

      producing Party or be destroyed. The receiving Party shall verify the return or destruction

      by affidavit furnished to the producing Party, upon the producing Party’s request.

23.   The failure to designate documents, information or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information and




                                               14
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 15 of 17 PageID #: 2229

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

24.    Any Party knowing or believing that any other party is in violation of or intends to violate

       this Order and has raised the question of violation or potential violation with the opposing

       party and has been unable to resolve the matter by agreement may move the Court for such

       relief as may be appropriate in the circumstances. Pending disposition of the motion by the

       Court, the Party alleged to be in violation of or intending to violate this Order shall

       discontinue the performance of and/or shall not undertake the further performance of any

       action alleged to constitute a violation of this Order.

25.    Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

       publication of the documents, information and material (or the contents thereof) produced

       so as to void or make voidable whatever claim the Parties may have as to the proprietary and

       confidential nature of the documents, information or other material or its contents.

26.    Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

       kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

27.    Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

       Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

       if reasonably necessary to prepare and present this Action and (b) to apply for additional

       protection of DESIGNATED MATERIAL.


      So Ordered this
      Jun 9, 2020




                                                  15
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 16 of 17 PageID #: 2230



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION



 THE HILLMAN GROUP, INC.,                            Case No. 2:20-cv-00070-JRG

             Plaintiff,

 v.

 KEYME, LLC,

             Defendant.



                                   APPENDIX A
                             UNDERTAKING REGARDING
                                PROTECTIVE ORDER
      I, ___________________________________________, declare that:

1.    My address is _________________________________________________________.

      My current employer is _________________________________________________.

      My current occupation is ________________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes of this action any information designated as “CONFIDENTIAL,”

      “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” that is disclosed to me.

4.    Promptly upon termination of these actions, I will return all documents and things

      designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,”




                                               1
Case 2:20-cv-00070-JRG Document 51 Filed 06/10/20 Page 17 of 17 PageID #: 2231



      or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession,

      and all documents and things that I have prepared relating thereto, to the outside counsel

      for the party by whom I am employed.

5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.



Signature ________________________________________

Date ____________________________________________




                                                2
